Case 5:20-cv-05167-LHK-RRC-EMC Document 64-34 Filed 08/27/20 Page 1 of 3




                   EXHIBIT 34
       Case 5:20-cv-05167-LHK-RRC-EMC Document 64-34 Filed 08/27/20 Page 2 of 3

Article 1, Section 2, of the United States Constitution states:

"Representatives and direct Taxes shall be apportioned among the several States
which may be included within this Union, according to their respective
Numbers...The actual Enumeration shall be made within three Years after the
 rst Meeting of the Congress of the United States, and within every subsequent
Term of ten Years, in such Manner as they shall by Law direct."

Therein lies the primary mandate of the U.S. census, apportionment of the
House of Representatives. Since that rst census in 1790, ve methods of
apportionment have been used. The current method used, the Method of Equal
Proportions, was adopted by congress in 1941 following the census of 1940. This
method assigns seats in the House of Representatives according to a "priority"
value. The priority value is determined by multiplying the population of a state
by a "multiplier."

For example, following the 2010 Census, each of the 50 states was given one
seat out of the current total of 435. The next, or 51st seat, went to the state with
the highest priority value and thus became that state's second seat. This
continued until all 435 seats had been assigned to a state. This is how it is done.
Equal Proportions Method

P - represents a state's total population

n - represents the number of seats a state would have if it gained a seat
(because all states automatically received one seat the next seat gained is "seat
two," and the next "seat three," and the next "seat four," and so on.)

The multiplier equals:
 1 divided by the square root of n(n-1)
[which is called the reciprocal of the geometric mean]. Computing these values
is quite easy using a PC and a good spreadsheet package.

Thus the formula for calculating the multiplier for the second seat is:
 1 divided by the square root of 2(2-1)
or 1/1.414213562 or 0.70710678
the multiplier  for the third seat is:
       Case 5:20-cv-05167-LHK-RRC-EMC  Document 64-34 Filed 08/27/20 Page 3 of 3
 1 divided by the square root of 3(3-1)
1/2.449489743 or 0.40824829

the multiplier for the fourth seat is:
 1 divided by the square root of 4(4-1)
1/3.464101615 or 0.288675134

Continue until an appropriate number of multipliers have been calculated.

Once the "multipliers" have been calculated, the next step is to multiply this
 gure by the population total for each of the 50 states (the District of Columbia
is not included in these calculations). The resulting numbers are the priority
values. Make sure you compute enough multipliers to cover the largest amount
of seats in the U.S. House of Representatives that any one state stands to gain.
Multipliers and priority values must be calculated for the largest number of
seats assigned to a state. For example, if the largest number of seats assigned to
a state is 50, multipliers and priority values must be calculated for the 50th seat.
If you are using a PC, compute multipliers for seats 2 through 60. This will
assure you have enough multipliers for apportionment.

Once you've calculated priority values for each state for the total anticipated
seats, the next step is to rank and number the resulting priority values starting
with seat 51 until all 435 seats have been assigned (remember, each state
automatically received one seat). Next, tally the number of seats for each state
to arrive at the total number of seats in the House of Representatives
apportioned to each state.

 Last Revised: March 30, 2020
